Citation Nr: 1647005	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an initial increased rating for degenerative disc disease (DDD) of the lumbar spine and thoracic kyphosis with degenerative changes (spine disability), currently rated at 20 percent disabling. 

4.  Entitlement to an initial increased rating for a chronically subluxed left thumb with degenerative changes prior to June 2, 2015.

5.  Entitlement to an initial increased rating for a chronically subluxed left thumb with degenerative changes from June 2, 2015.


REPRESENTATION

Appellant represented by:	John M. Dorle, Agent



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO granted the spine disability at 10 percent disabling and the left thumb disability (noncompensable). Also, claims of service connection for a bilateral knee disability and right shoulder disability were denied. Jurisdiction was later transferred to the RO in Pittsburgh, Pennsylvania.

In December 2011, the RO increased the initial rating for the spine disability to 20 percent from the date of discharge; service connection for radiculopathy of the right lower extremity was also granted.  Also from January 24, 2010 to March 31, 2010, the Veteran was given a temporary total rating for the spine due to surgery. 

In September 2014 the Board remanded these matters for further development.  It also granted service connection for a right shoulder disability.  After the RO implemented the grant of service connection for the right shoulder disability in a March 2015 rating decision with notice sent the following month, the Veteran filed a Notice of Disagreement in June 2015 disagreeing with the initial 10 percent rating assigned and requesting a 30 percent rating.  The RO issued a statement of the case in March 2016.  The Veteran did not file a substantive appeal with this matter, although in September 2016 he filed a claim for temporary 100 percent rating for the right shoulder disability.  The RO granted a temporary 100 percent rating for the right shoulder disorder in a December 2016 rating with a 20 percent rating granted effective December 1, 2016 following expiration of the temporary 100 percent rating period.  

The Board notes that additional evidence has been obtained, including from a November 2016 VA examination since the most recent supplemental statement of the case was issued in April 2016.  This evidence is shown to pertain to a non-appeal issue and is not pertinent to the issues on appeal.  Therefore the Board finds it unnecessary to remand any appellate issues to address this additional evidence.   

The issues of initial increased ratings for the spine, and for the left thumb from June 2, 2015, as well as service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

For the period prior to June 2, 2015, the Veteran's left thumb disability is manifested by subjective complaints of pain and weakness, but with full range of motion and no objective evidence of diminished strength or sensory impairment.  


CONCLUSION OF LAW

For the period prior to June 2, 2015, the criteria for an initial compensable rating for chronically subluxed left thumb with degenerative changes have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5228 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's appeal of the left thumb issue arises from the initial evaluation following the grant of service connection.  In January 2008, notice with signed acknowledgement of receipt by the Veteran was issued to with regard to the initial service connection claim. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his left thumb claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2014 Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains treatment records and lay statements from the Veteran.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's left thumb claim. 

The evidence of record contains VA examination reports, which will be discussed below.

At the Veteran's hearing there was a discussion of possible evidence that could substantiate the claim.  The Board notes that following the Board hearing, the issue was remanded to afford the Veteran a VA examination to assess the severity of his left thumb disability, with one obtained in August 2015.  

Additionally, in July 2016, the Court of Appeals for Veterans Claims issues a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Absent these specific findings, the examination will be inadequate. Id.  In this case, the evidence includes a January 2008 examination that expressly addresses both active and passive motion of the hand.  More recent examination on June 2, 2015 does not expressly include such findings.  Accordingly, the instant decision will only adjudicate the matter up to this date.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the left thumb issue on appeal, prior to June 2, 2015.

Increased rating

The Board has reviewed all of the evidence in the virtual folder. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119   (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The Veteran's left thumb disorder has been assigned a noncompensable evaluation under Diagnostic Code 5228.  This Code indicates that a noncompensable rating is warranted for limitation of motion of either thumb if there is a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted for limitation of motion of either thumb if there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

Other potentially applicable Codes include the following.  Diagnostic Code 5152 provides disability ratings based on amputation of the thumb. 38 C.F.R. § 4.71a, Diagnostic Code 5152 (2015).  Amputation at the distal joint or through the distal phalanx is assigned a 20 percent disability rating for both the major and minor hand. Amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx is assigned a 30 percent disability rating for the major hand and a 20 percent disability rating for the minor hand.  Amputation of the thumb with metacarpal resection is assigned a 40 percent disability rating for the major hand and a 30 percent disability rating for the minor hand. 

Diagnostic Code 5224 provides disability ratings based on ankylosis of the thumb. 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2014). Favorable ankylosis of the major or minor thumb is assigned a 10 percent disability rating and a 20 percent disability rating, the highest available schedular rating, is assigned for unfavorable ankylosis of the major or minor thumb. Additional instruction on evaluating ankylosis of the thumb is provided at 38 C.F.R. § 4.71a (2015).  A note to Diagnostic Code 5224 also directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4 .71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Turning to the evidence of record, the evidence a January 2008 VA examination conducted while the Veteran was on active duty contained a history of having jammed his left thumb during a hard landing, with complaints of tenderness at the base and frequent weakness.  His symptoms were worsening slightly and he was noted to have been recently diagnosed with a chronic subluxed thumb.  He indicated that he would be undergoing surgery to correct this in the near future.  Objectively, there was no redness or swelling on any aspect of the hand or thumb.  He had tenderness at the base of the left first digit, especially dorsally.  The diagnosis was chronic subluxed left thumb.  Functionally, he was noted to be right- handed so this did not interfere much with routine activities.  However, the pain was distracting.  Range of motion findings were noted to disclose no gap between the thumb and any finger on all movements, both active, passive and on repetitive motion.  He was noted to be undergoing assessment for left thumb surgery with an appointment scheduled later in the month with a hand surgeon.  The November 2007 X-ray attached to the examination diagnosed a tiny calcific fragment at the volar aspect of the base of the distal phalanx of the thumb, which could represent old avulsion injury and early degenerative changes at the interphalangeal (IP) joint of the thumb.  See January 2008 VAX at pgs 7, 13, 17,18.  

The service treatment records reveal that the Veteran underwent left thumb surgery in May 2008, while still on active duty.  The surgery as described in a July 2008 note was left thumb Burton-Pellegrini surgery/CMC reconstruction, for game keeper's injury of the thumb with flex tendonitis.  See 95 pg Medical Records Gov't entered 12/11/08 at pgs 51-52.  While still on active duty he had post-surgical physical therapy through June 2008.  He was discharged from service on June 30, 2008.  A June 2008 record 10 days prior to discharge revealed the left thumb to have a stable CMC joint, confirmed by X-ray with limited motion on opposition and abduction.  He was still wearing a splint per medical directions to wear full time for 2 weeks and would gradually be allowed to extend his range of motion exercises with opposition to the index and middle fingers for the next 2 weeks followed by the ring and small fingers.  Id at pg 29-32.  

Post service records disclose that on aftercare visit on July 1, 2008 the Veteran reported having used a splint/cast for 4 weeks.  This record gave an erroneous history of the injury happening to the right thumb.  He related having achy sharp pain but also indicated the left thumb pain was 3/10 in severity.   Gripping, twisting and lifting aggravated his pain.  His range of motion of the left thumb was as follows:  metacarpophalangeal (MCP) had 60 degrees extension and 45 degrees flexion both with ache.  His interphalangeal joint (IP) had 45 degrees extension and 60 degrees flexion, both with aching.  Strength testing was 5/5 normal on all movements of the thumb joints.  He had tenderness to palpation of the MCP/CMC scar areas.  Further PT goals for strength and mobility were outlined.  Id. pg 51-52.  

By the end of July 2008, the Veteran was weaned off the splint but still reported pain and weakness.  He had discontinued the splint 2 weeks after the last visit and had begun strengthening exercises.  Subjective reports were of the thumb being more stable but had activity related pain related to weakness.  Objectively, he had no limited motion of the left hand and no sensory abnormalities.  His active range of motion was entirely normal for the left thumb, although he had mild adhesions that were not limiting.  He was able to make a tight fist and had full opposition of the thumb.  Plans included physical therapy and a light neoprene brace as needed.  Id. pgs 40-44.  

In the beginning of September 2008 occupational therapy notes reflect complaints of 3/10 pain in the left thumb, worsened by wrist extension/stretching.  His past treatment included NSAIDS.  He reported that picking up objects was easier and could perform activities of daily living (ADLs) without assistance.  He was able to work and engage in leisure activities.  However, he was unable to lift weights.  Examination of the left hand showed no limitation of motion and no sensory abnormalities.  His surgical incisions were well healed.  Mild adhesions were not limiting motion.  He was released without limitations, with instructions to continue home exercises.  Toward the end of September 2008 he was able to grip things better and denied subjective instability.  He had no pain except when direct pressure was applied to the left wrist.  Examination revealed full opposition/abduction and flexion-extension.  He had no instability of the CMC joint of the left thumb.  He was assessed with stable left thumb doing well.  Id at pgs 34-39.  

By December 2008 post-operative follow-up the Veteran was doing well and denied any problems with ADLs. He had no recurrent instability.  He had occasional pain lifting objects with his thumb extended.  On examination he had full thumb opposition/abduction/flexion/extension.  There was no instability on dorsal/volar push of the thumb CMC joint.  He had improving sensation of the thumb.  The assessment was that he was stable with his thumb doing well.  See 151 pg record Medical Treatment Recs Gov't facility received 10/29/10 at pg 37

Subsequent records address other medical issues with no significant findings pertaining to the Veteran's left thumb disorder.  

The report of an August 2015 VA examination diagnosed chronic subluxation, left thumb, resolved and left thumb surgery with residual scar.  The Veteran was noted to have undergone surgery in 2008 and has been somewhat better since this.  However, there were residuals of weakness and uncoordinated movements of the left thumb.  He also reported less pain but also less feeling.  He was noted to be right handed.  He denied flare-ups.  There was no evidence of limited motion or painful motion for the left thumb (or any fingers).  This was unchanged by repetitive motion.  Post test there was still no gap between the thumb or any fingers nor was limited motion shown in the index or long fingers.  He had evidence of functional loss however, manifested only as weakened movement and incoordination of the left thumb.  These manifestations would potentially have significant impact on his function during flare-ups or repetitive use.  Again, this functional loss was not manifested by any loss of range of motion but was by increased fatigability.  There was no pain on palpation and his muscle strength testing on hand grip was full strength 5/5 in the left and right hands.  No ankylosis was present.  

Other pertinent findings included a surgical scar of the left thumb, which was neither painful, nor unstable nor greater than 39 square centimeters.  Further findings for the scars included 3 scars on the left wrist at 1 centimeter by 0.2 centimeters each and 1 scar on the left thumb 5 centimeters by 0.2 centimeters.  No other pertinent findings were shown.  No assistive devices were used and the left thumb disability was not of such a severity that amputation with prosthesis would equally serve him.  No X-ray studies were done.  Regarding functional impact the thumb disability he was unable to get a good grip with his left hand.  However he was deemed to be unlimited in his ability to lift, walk or sit/stand including during an 8 hour day.  See 8/15 VAX at pgs 18-27.  

The Board finds that the evidence fails to support a compensable rating for the Veteran's left thumb disability.  Although he was still recovering from his May 2008 surgery in the July 2008 post service records, his limited, achy range of motion noted at the beginning of July 2008 was temporary in nature, with full ranges of motion of the thumb shown by the end of the month, although he did describe pain on activities.  Subsequent follow up records up to the end of 2008 continued to show full ranges of motion for the left thumb as noted above, although by September 2008 he was noted to have no evidence of pain on motion, but only on palpation of the wrist.  The December 2008 record likewise disclosed a full range of motion for the left thumb with pain only noted upon lifting items with an extended thumb.  Hence, even affording consideration for pain and functional loss due to weakness, there is no basis for a compensable rating under Diagnostic Code 5228.  Likewise, the records showing full ranges of motion of the left thumb, with no evidence of any ankylosis do not support alternately granting a compensable rating for the criteria under ankylosis.  

There is additionally no basis for granting a compensable rating based on the criteria for thumb amputation, as the evidence fails to show that the left thumb injury was of such severity that amputation with prosthesis would equally serve him.  To the contrary, after his splint was removed in July 2008 he had full functional use of the thumb with no interference in his ADLs, although pain was sometimes a factor.  

Regarding possible entitlement to a compensable rating under the criteria for arthritis not based on limited motion, the noncompensable rating is appropriate, as there is not shown to be X-ray evidence of involvement of 2 or more groups of minor joints involved.  The only joints involved is the single group of minor joints of the left thumb.  See 38 C.F.R. § 4.45 (f) (addressing what constitutes groups of minor joints).  The November 2007 X-ray is noted to show early degenerative changes at the IP joint of the left thumb, a single minor joint.  See January 2008 VAX at pgs 7, 13, 17, 18.  Otherwise there is no evidence of arthritis of the thumb with the surgical repair of the CMC joint confirmed to be stable.  Hence, there is no basis for a compensable rating under Diagnostic Code 5003 for arthritis with noncompensable range of motion.  

Regarding whether a separate rating is warranted for scars, the Board notes that in an April 2016 rating, the RO granted service connection for scars in multiple areas including the left thumb, with noncompensable ratings assigned as of June 2, 2015.  The Board recognizes that the surgical scars were noted in 2008.  However, the post service records after the Veteran left service in June 2008 do not reflect the scars to be tender or painful or interfering with his range of motion.  While they were described as adhesions in July 2008, they were not interfering with movement, and in September 2008 they were "well-healed" and again not interfering with movement.  The scars also do not cover an area of more than 39 square centimeters.  Thus, entitlement to a separate compensable rating under the criteria for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 prior to June 2, 2015 is not shown.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Likewise the findings from the August 2015 VA examination regarding the scars as noted above shows that these continue to fall in the noncompensable range.  

There is also not shown to be any neurological or muscle injury issues shown that would warrant consideration of a separate rating under the criteria governing these disorders.  Again strength was repeatedly shown to be full 5/5 strength and there were no objective findings of sensory deficits.  The reports of weakness and possible decreased sensation by the Veteran in these records and examination report are shown to be subjective in nature.  Thus there is no alternate basis for a grant under any other criteria. 

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. 38 C.F.R. § 3.321 (b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's left thumb disorder.  The current ratings discussed above are adequate to fully compensate the Veteran for his symptoms. 

The Veteran and his representative have not alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for this service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes. Accordingly, referral for extraschedular consideration is not for application here. 

Finally, in this case, the assigned ratings contemplate the symptoms and functional impairment attributable to each disability rated.  Since there are no symptoms reported that are not attributed to the service-connected disabilities, this is not an exceptional circumstance in which extraschedular consideration is required. Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, there are no additional manifestations that have not been attributed to a specific service-connected condition; and, there are no additional symptoms that have not been attributed to the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. § 3.102 (2015). 


ORDER

Prior to June 2, 2015, entitlement to an initial compensable rating for chronically subluxed left thumb with degenerative changes is denied.


REMAND

At the outset, the most recent 2015 examination for the left thumb is not compliant with Correia.  Accordingly, another examination is required.

Regarding the claims of service connection for bilateral knee disorders and for an increased rating for the lumbar spine disability, the Board also finds the June 2015 VA examination to be inadequate.  Regarding the knee disorders, which were diagnosed as bilateral knee strain, patellofemoral pain syndrome and instability, in addition to left knee meniscal tear, the examiner's etiology opinion is shown to be lacking adequate rationale.  See pg 1-17 and 37-38 of 8/15 VA examination for knee examination and opinion.  Although his medical history noted the history of his having been a paratrooper who jumped for 14 years, the unfavorable rationale completely ignores this significant history when the examiner stated that there was no mention of specific trauma that caused the knee pain in question.  Thus, it appears the examiner failed to consider the Veteran's significant history of parachuting, which the Veteran and his representative have alleged to be a factor in the onset of his bilateral knee disabilities.  

Further in October 2016 the Veteran's representative alleges a diagnosis of "jumper's knee" with an enclosed treatment record left knee MRI report dated in October 2016 noting MRI findings from 2013 were consistent with "jumper's knee" and noted his lengthy history of jumping out of airplanes.  This report contained diagnoses of mild chronic patellar tendinosis, mild medial collateral ligament thickening, consistent with prior MCL injury, and quadriceps fat pad edema, can be associated with anterior knee pain.  Although this report does note a history of findings consistent with "jumper's knee" in 2013, this report is not clear as to whether the currently diagnosed problems are related to his parachuting or whether only one or both knees are affected by this "jumper's knee."  See 10/16/16 Correspondence entered into VBMS.  The Board also notes that the 2013 records referenced by this report are not associated with the claims file and could shed further light as to the approximate time of onset of these left knee findings such as the prior MCL injury, particularly since these manifestations were not apparent back in 2008.  

Likewise the Board notes that translated German medical records showing treatment for bilateral knee problems from February 2015 to April 2015 show treatment for problems with both knee joints for years with diagnoses including patella tendinitis, anteromedial instability of the knee joint, and insertion tendinopathy of the ligament of the patella.  The etiology of these problems is not made clear in these records.  See Translated medical Evidence received in VBMS 7/31/15.   Such evidence was not apparently reviewed by the August 2015 VA examiner and should be further addressed by another examiner 

Finally, the Veteran's representative has now raised entitlement to service connection for a bilateral knee disorder to include as secondary to his service connected back disability.  See statement received in VBMS on 9/16/16 Marked "Representation: Power of Attorney."  Thus, further examination is indicated to include evaluation on a secondary basis.  38 C.F.R. § 3.159 (c)(4).  

With respect to the claim for an increased rating for the lumbar spine disorder, the August 2015 VA examination was again inadequate.  The examiner gave some contradictory findings and opinions that require clarification.  See August 2016 VA examination at pgs 28-39.  Of note, the examiner stated that there were no signs or symptoms of radiculopathy, but then later stated that there is involvement of the sciatic nerves at L4/L5/S1/S2/S3 on the right.  Also, the Veteran's reflexes were shown to be in the range listed as abnormal at 1+ , but the examiner described it as a "normal variant" without providing further explanation why this should be considered normal.  The examiner also stated that the Veteran does not have intervertebral disc symptoms in spite of the history of treatment for degenerative disc disease including surgical disc removal and diagnoses given in this examination of lumbar spine DJD; thoracic kyphosis and intervertebral lumbar disc replacement surgery with scar. 

Finally, the August 2015 examiner was requested by the Board to provide a definition of the term "functional ankylosis' as used in the July 2010 VA examination report and further opine whether there was favorable or unfavorable ankylosis of the entire thoracolumbar spine.  In response to this request, the August 2015 stated that the Veteran does not have "functional ankyloses," finding that this does not meet the VA's definition of ankylosis (complete immobilization of the joint).  While it may be true the Veteran's spine does not meet the literal definition of ankylosis, as per 38 C.F.R. § 4.7, he may be entitled to a rating under the ankylosis criteria if his symptoms more closely resemble that of ankylosis.  

In light of these deficiencies, a new examination and opinion is requested. Id.  The Board further notes that the examiner who conducted the August 2015 VA examination was shown to specialize in obstetrics and gynecology, and in light of the continued questions regarding the etiology of his bilateral knees and severity of his lumbar spine disorder, it would be more appropriate to have the Veteran examined by an orthopedic specialist and possibly a neurological specialist in regard to addressing possible neurological manifestations of the lumbar spine disorder.  

Additionally, there is evidence that additional treatment records including from Landstuhl, Germany and Walter Reed Medical Center are in existence but not currently associated with the claims file.  To the extent that these records include Federal Government records, they are in the VA's constructive possession and an effort should be made to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611   (1992).

Finally the Board is unable to locate a record previously cited by the Board in its September 2014 remand, described as a January 2008 Landstuhl Regional Medical Center record showing "reflex sympathetic dystrophy, lower limb knee."  This record should be located and properly associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file any outstanding records including any records from Walter Reed Medical Center or from Landstuhl Germany not already of record, (to include any records from 2013 as cited by the medical record contained in the October 26, 2016 representative's correspondence).  Request that the Veteran complete an appropriate release for any private records; thereafter, request updated treatment records from any private provider for which a release has been executed.  

2.  Locate and associate the medical record described as a January 2008 Landstuhl Regional Medical Center record showing "reflex sympathetic dystrophy, lower limb knee."

3.  Arrange for a VA examination of the left thumb consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  

4.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any current right or left knee disability.  To the extent possible, such examination should be conducted by a specialist in orthopedic disabilities and if necessary, a specialist in neurologist disorders.  A copy of this remand and the claims file should be provided and the examination report should reflect the records were reviewed.  For the right and left knee, the examiner should address the following: 

State whether the Veteran has a disability at present or at any time since January 2008.  

If the Veteran has a disability of the right or left knee, is it as least as likely as not (a 50 percent or greater probability) that the disability was incurred in or related to service?  

If no disability of the of the right or left knee is found to be related to service or due to arthritis manifested within the first post service year, it is at least as likely as not (a 50 percent probability or greater) that any disability of the of the right and/or left knee is caused by the Veteran's service-connected disorder of the lumbar spine?  If not, has a disorder of either or both knees been permanently worsened by the service-connected lumbar disability?  If aggravation is found, please state the baseline level of disability prior to such aggravation or explain why this cannot be stated.

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  In addressing this matter the examiner should consider evidence of knee disability, including an October 2006 service treatment record showing joint pain localized to the right knee and right patellofemoral syndrome; a January 2008 Landstuhl Regional Medical Center record showing "reflex sympathetic dystrophy, lower limb knee"; the January 2008 VA examination report showing X-rays were negative; the translated German document showing treatment from February 2015 to April 2015 for problems with both knee joints for years with diagnoses including patella tendinitis, anteromedial instability of the knee joint, and insertion tendinopathy of the ligament of the patella; and the October 2016 treatment record/X-ray report noting MRI findings from 2013 were consistent with "jumper's knee" with a lengthy history of jumping out of airplanes and diagnoses of mild chronic patellar tendinosis, mild medial collateral ligament thickening, consistent with prior MCL injury, and quadriceps fat pad edema, can be associated with anterior knee pain.  

5.  Schedule the Veteran for a new VA examination for the spine. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 

The examiner should comment on any symptomatology shown to be present and due to the service-connected spine disability. The examiner should report whether there is additional loss of motion due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. If the examiner is unable to provide a response, reasons for this inability should be provided.  

The examiner should also address whether there is any neurologic involvement of the spine on the left lower extremity. 

Additionally, the examiner is asked to provide a definition of the term "functional ankylosis" as used in the July 2010 VA examination report. Is there favorable or unfavorable ankylosis of the entire thoracolumbar spine?  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

6.  Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


